Cite as: 578 U. S. ____ (2016)            1

                     BREYER, J., dissenting

SUPREME COURT OF THE UNITED STATES
          LAMONDRE TUCKER v. LOUISIANA
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                 COURT OF LOUISIANA

               No. 15–946.   Decided May 31, 2016


   The motion of Former Prosecutors for leave to file a brief
as amici curiae is granted. The motion of Law and Politi-
cal Science Scholars for leave to file a brief as amici curiae
is granted. The motion of Charles Hamilton Houston
Institute for Race and Justice at Harvard Law School to
file a brief as amicus curiae is granted. The motion of
Former Appellate Court Jurists for leave to file a brief as
amici curiae is granted. The petition for a writ of certio-
rari is denied.
   JUSTICE BREYER, with whom JUSTICE GINSBURG joins,
dissenting from the denial of certiorari.
   Lamondre Tucker shot and killed his pregnant girl-
friend in 2008. At the time of the murder, Tucker was 18
years, 5 months, and 6 days old, cf. Roper v. Simmons, 543
U.S. 551, 578 (2005) (“The Eighth and Fourteenth
Amendments forbid imposition of the death penalty on
offenders who were under the age of 18 when their crimes
were committed”), and he had an IQ of 74, cf. Atkins v.
Virginia, 536 U.S. 304, 321 (2002) (execution of the in-
tellectually disabled violates the Eighth Amendment).
Tucker was sentenced to death in a Louisiana county
(Caddo Parish) that imposes almost half the death sen-
tences in Louisiana, even though it accounts for only 5% of
that State’s population and 5% of its homicides. See Pet.
for Cert. 18.
   Given these facts, Tucker may well have received the
death penalty not because of the comparative egregious-
ness of his crime, but because of an arbitrary feature of his
2                   TUCKER v. LOUISIANA

                     BREYER, J., dissenting

case, namely, geography. See Glossip v. Gross, 576 U. S.
___, ___–___ (2015) (BREYER, J., dissenting) (slip op., at
12–14). One could reasonably believe that if Tucker had
committed the same crime but been tried and sentenced
just across the Red River in, say, Bossier Parish, he would
not now be on death row. See, e.g., Smith, The Geography
of the Death Penalty and Its Ramifications, 92 B. U.
L. Rev. 227, 233–235, 278, 281 (2012); Robertson, The
Man Who Says Louisiana Should “Kill More,” N. Y. Times,
July 8, 2015, p. A1 (“From 2010 to 2014, more people were
sentenced to death per capita [in Caddo Parish] than in
any other county in the United States, among counties
with four or more death sentences in that time period”);
see also Glossip, supra, at ___ (BREYER, J., dissenting)
(slip op., at 12) (“[I]n 2012, just 59 counties (fewer than 2%
of counties in the country) accounted for all death sen-
tences imposed nationwide”).
   For this reason, and for the additional reasons set out in
my opinion in Glossip, I would grant certiorari in this case
to confront the first question presented, i.e., whether
imposition of the death penalty constitutes cruel and
unusual punishment in violation of the Eighth and Four-
teenth Amendments.